By JUDGE THOMAS R. MONROE
Plaintiff’s Motion to Compel Answers to Interrogatories propounded to Defendants, Drs. Neefe and Nirschl, is presented for determination by the Court. I have carefully considered the able arguments of counsel and authorities submitted by them.
It is my opinion that Plaintiff is entitled to answers to the standard of medical care interrogatories within the ambit of Rule 4:1 of the Supreme Court of Virginia. I can find no valid Fifth Amendment nor attorney-client privileges to be asserted. Defendants cannot invoke any privilege against being called as a witness in a civil suit.